Citation Nr: 1025551	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-26 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the feet, bilaterally, to include the left foot and the right 
foot.

2.  Entitlement to service connection for dental problems.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to May 1969.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Board Remanded the claims in July 2009.

In his August 2007 substantive appeal, the Veteran requested a 
hearing before the board.  The requested hearing was conducted by 
the undersigned Veterans Law Judge in February 2010. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified that he received dental treatment while 
stationed in Frankfurt, Germany, with the 503rd Supply and 
Transportation Company, including treatment at the 97th General 
Hospital in Frankfurt in 1966 or 1967.  The Veteran's contention 
that his dental treatment in service including getting a bridge 
is consistent with a request for a dental rating for teeth #3, 4, 
6, 12, 18, 19, 28, 30, 31; that request was submitted in April 
1970, slightly less than one year following the Veteran's service 
discharge.  

The Veteran testified that "Dr. Cooper" made him new partial 
plate dentures in 1969.  The Veteran testified that Dr. Cooper's 
office was located in Atlanta on either "Homis Street" or "87 
Martin Luther King Boulevard."  An attempt should be made to 
determine whether records for "Dr. Cooper" are still available.  
The Veteran should be offered the opportunity to identity any 
post-service dental records, especially records proximate to 
service or prior to 1999.  The Board notes that the Veteran has 
submitted dental records which reflect treatment from 1999 to the 
present.  

The Veteran's service treatment records include no notation that 
he received dental treatment in service.  In fact, the Veteran's 
service treatment records include no record of dental examination 
or treatment.  The Veteran contends that his service treatment 
records are incomplete.  It appears to the Board that an 
additional attempt should be made to obtain dental treatment 
records pertaining to the Veteran.  The Board notes that the 
Veteran has indicated that the "dental trauma" he incurred in 
service was an infection.  The Board notes that, although the 
definition of "dental trauma" for VA purposes does not include 
infection, it would be premature to adjudicate this claim without 
making an additional attempt to locate service dental records. 

The Veteran testified that while he was on maneuvers in Germany 
in wintertime his equipment "broke down" in the field and his 
feet got very cold while he waited to be picked up.  He reported 
that he worked hard not to get frostbite because he understood 
that there was disciplinary action if you let your feet get 
frostbite.  The Veteran testified that he was treated for his 
foot disorder shortly after he left service, with treatment most 
proximate to service by a physician who has long since left 
practice,  However, the Veteran indicated that the physician who 
treatment him next, identified as "Dr. Allman" might still be 
in practice.  

Additionally the Veteran testified that he had undergone 
"Doppler testing" of his lower extremities at a VA facility.  
It does not appear that those reports are associated with the 
claims file.  VA records should be obtained.  In light of the 
clinical records which disclose that the Veteran was treated for 
various complaints about his lower legs and feet in service, and 
his lay testimony as to continuity of symptoms after service, the 
Veteran should be afforded VA examination of the lower 
extremities even if no additional in-service or post-service 
clinical records relevant to this claim are located.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current VA clinical 
records from March 2009 to the present.  

2.  The National Personnel Records Center should 
be asked to search for separately-filed records 
from the 97th General Hospital, or any 
separately-filed dental or hospital records for 
the Veteran for the relevant period while he was 
stationed in Germany.  A copy/summary of the 
relevant portion of the list of the Veteran's 
assignments should be sent with the request to 
search for additional dental and clinical 
records, including any separately-filed records.  

3.  Obtain the VA records which disclose 
evaluation or diagnostic testing of the Veteran's 
lower extremities and feet, including all results 
of Doppler examinations.  

Obtain the Veteran's current VA clinical records 
from February 2010 to the present.  

4.  Afford the Veteran an opportunity to identify 
private clinical records which disclose 
evaluation or treatment of the lower extremities 
and feet or which disclose dental treatment.  In 
particular, as to the feet, the Veteran should 
provide more information about "Dr. Allman," 
perhaps with a practice in Milstead.  The Veteran 
should identify the private providers from whom 
and facilities at which he has obtained treatment 
for peripheral venous disease (blood clots).  

The Veteran testified that he was treated by a 
private physician, Dr. AG.  No records from Dr. 
AG appear in the claims file.  The Veteran should 
authorize release of those records.  

Records of podiatric treatment by Drs. SR, KWP, 
and NMG, from September 2008 through December 
2009 are of record.  If there are additional 
podiatric records, an attempt should be made to 
obtain those records.  The Veteran also 
identified another podiatrist, Dr. N.  An attempt 
should be made to obtain the records of Dr. N.  

As to dental records, the Veteran should provide 
authorization for release of, records of WEK, 
DDS, for any dental treatment of the Veteran 
prior to October 2005, and of RC, DDS, who 
apparently treated the Veteran in 1996-1997.  

In particular, the Veteran should be encouraged 
to identify any provider who treated him for a 
dental disorder proximate to service, and the 
Veteran should be encouraged to identify any 
provider from whom he obtained dental appliances 
(a partial plate) proximate to service.  

5.  The Veteran should be afforded VA examination 
of the lower extremities.  The claims folder 
should be made available to the examiner for 
review before the examination.  The examiner 
should review the service medical records, post-
service medical records, the Veteran's 
statements, and relevant evidence of record, 
including all records pertaining to the feet and 
legs.  The examiner's summary of the Veteran's 
history in service should address the notations 
that the Veteran was treated for left Achilles 
tendon complaints in 1966, November 1967, and May 
1968, and for right leg complaints in June 1968 
and January 1969.  Necessary diagnostic testing 
should be conducted.  

Then, the examiner should determine if the 
Veteran has a current left lower extremity and/or 
right lower extremity disorder, to include 
peripheral neuropathy or a claimed cold injury.  
The examiner should assign a diagnosis for each 
current left lower extremity disorder and each 
current right lower extremity disorder.  For each 
diagnosed left or right lower extremity disorder, 
the examiner should answer the following:  

(i)	Is it at least as likely as not (a 50 
percent likelihood, or greater) that the 
Veteran has a left or right or bilateral 
lower extremity disorder which is a 
residual of a cold injury sustained in 
service?
(ii)	Is it at least as likely as not (a 50 
percent likelihood, or greater) that the 
Veteran has a left or right or bilateral 
lower extremity disorder which was first 
manifested during his service, however 
diagnosed? 
(i)	Is it at least as likely as not (a 50 
percent likelihood, or greater) that the 
Veteran has a left or right or bilateral 
lower extremity disorder which has been 
chronic and continuous since the Veteran's 
service discharge in May 1969?

If the examiner cannot resolve the question of 
whether a right or left or bilateral lower 
extremity disorder was incurred during or as a 
result of the Veteran's service, the examiner 
should state the reason why speculation would be 
required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc.).   
If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, specialist's 
opinion, or other information needed to provide 
the requested opinion.  

The medical basis for all opinions expressed 
should be discussed for the record.  It would be 
helpful if the examiner, in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  The 
term "at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to 
find in favor of causation as it is to find 
against causation.

6.  Determine whether the Veteran is entitled to 
VA dental; examination.

7.  When all directed development has been 
conducted and the records associated with the 
claims files, readjudicate each claim on appeal.  
If such action does not resolve the appeal, a 
supplemental statement of the case should be 
issued to the appellant and his representative.  
An appropriate period of time should be allowed 
for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


